     Case 3:16-cv-02909-JAH-BLM Document 154 Filed 08/31/20 PageID.2787 Page 1 of 3



1

2

3

4

5

6

7                                    UNITED STATES DISTRICT COURT

8                                  SOUTHERN DISTRICT OF CALIFORNIA

9
                                                            Case Nos.: 16cv2909-JAH(BLM)
10     UNITED STATES OF AMERICA, ex rel.
       KEVIN G. DOUGHERTY,
11                                                          ORDER GRANTING JOINT MOTION TO
                                           Plaintiff,       EXTEND DISCOVERY PERIOD AND
12                                                          RELATED DEADLINES
       v.
13
                                                            [ECF No. 153]
       GUILD MORTGAGE COMPANY,
14
                                        Defendant.
15

16

17           On August 28, 2020, the parties filed a Joint Motion to Extend Discovery Period and
18    Related Deadlines. ECF No. 153. The parties seek to continue discovery deadlines by four
19    months. Id. at 3. In support of their motion, the parties state that their “request is sought
20    largely due to restrictions arising from the COVID-19 pandemic and the effects of those
21    restrictions on the parties’ abilities to adhere to the discovery schedule[.]” Id. In further support
22    of their motion, the parties state that Defendant recently completed its production of responsive
23    loan files and that the parties expect that they will be able to substantially complete all
24    productions of Custodial Electronically Stored Information, data in data systems, and their
25    remaining Rule 33 and 34 discovery by the close of fact discovery which is currently scheduled
26    for December 2, 2020. Id. at 4-8. The parties state that “despite their diligent efforts, COVID-
27    19 has hampered and delayed the parties’ abilities to complete document discovery” and that
28    “the parties do not yet have the documents necessary to take fact depositions.” Id. at 8.

                                                        1
                                                                                         16cv2909-JAH(BLM)
     Case 3:16-cv-02909-JAH-BLM Document 154 Filed 08/31/20 PageID.2788 Page 2 of 3



1     Additionally, the parties state that “[w]hile the United States’ experts are diligently reviewing

2     the loan files produced by Guild, because of the delays in Guild’s loan file productions caused by

3     COVID-19, they are behind where the United States anticipated they would be at this point in

4     time.” Id. Finally, the parties state that because the depositions in this case will likely occur

5     using remote video-teleconferencing, this will create “an additional logistical hurdle” due to the

6     fact that Guild’s deponents reside in California whereas the primary counsel for Guild and the

7     majority of attorneys representing the United States are located in Washington, DC, which is on

8     a three-hour time difference. Id. at 9.

9            Accordingly, good cause appearing, the Court GRANTS the parties’ motion and sets the
10    following dates:
11

12       Deadline                                  Current Date             New Date
13       Fact Discovery Completion                 December 2, 2020         April 2, 2021
14       Rule 26(a)(2)(A) and (B) Disclosures      January 15, 2021         May 14, 2021
15       Rule 26(a)(2)(D) Supp. Disclosures        February 26, 2021        June 25, 2021
16       Expert Discovery Completion               April 9, 2021            August 9, 2021
17       Pretrial Motions Filing Deadline          May 7, 2021              September 10, 2021
18       Confidential Settlement Statements        March 29, 2021           August 2, 2021
19       Mandatory Settlement Conference           April 12, 2021 at        August 11, 2021 at
20                                                 9:30 a.m.                9:30 a.m.
21       Pretrial Disclosures                      August 2, 2021           December 3, 2021
22       L.R. 16.1(f)(4) Meeting of Counsel        August 9, 2021           December 10, 2021
23       Plaintiff’s Proposed Pretrial Order due   August 16, 2021          December 17, 2021
24       to Defendants
25       Proposed Final Pretrial Conference        August 23, 2021          December 30, 2021
26       Order
27

28

                                                      2
                                                                                        16cv2909-JAH(BLM)
     Case 3:16-cv-02909-JAH-BLM Document 154 Filed 08/31/20 PageID.2789 Page 3 of 3



1        Deadline                               Current Date            New Date
2        Final Pretrial Conference              August 30, 2021 at     January 10, 2022 at
3                                               2:30 p.m.              2:30 p.m.
4           All other guidelines and requirements remain as previously set. See ECF No. 137.
5           IT IS SO ORDERED.
6     Dated: 8/31/2020
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
                                                                                   16cv2909-JAH(BLM)
